Citation Nr: 1811383	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  09-23 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder (to include PTSD) and to include as secondary to herbicide agent exposure.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to an acquired psychiatric disorder (to include PTSD).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law



ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Marine Corps from September 1967 to June 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2008 (mailed in February 2008) and May 2011 rating decisions of U.S. Department of Veterans Affairs (VA) Regional Offices (ROs).  The January 2008 rating decision denied service connection for an acquired psychiatric disorder, shown as adjustment disorder (also claimed as anxiety reaction and PTSD), because the evidence submitted was not new and material.  The January 2008 rating decision also denied service connection for obstructive sleep apnea.  The May 2011 rating decision denied service connection for hypertension because the evidence submitted was not new and material.

The appellant and his spouse testified before the undersigned Veterans Law Judge at a November 2015 videoconference hearing.  A hearing transcript has been associated with the claims file and reviewed.

The Board considered the appeal in February 2016.  At that time, the claims of service connection for an acquired psychiatric disorder and hypertension were reopened.  All three issues listed above were then remanded for additional development.

In November 2016 and January 2017, the appellant requested a second Board hearing by live videoconference at a local VA office.  Before ruling on the appellant's motion for a hearing, in January 2017 VA erroneously informed the appellant that he was placed on the list of persons wanting to appear for a videoconference hearing before the Board.  In November 2017, the Board informed the Veteran by mail that the January 2017 letter has been overruled and that the motion to appear for a second hearing has been denied.  Thus, the Board finds that there is no pending hearing request.

It is additionally noted that the appellant withdrew his claim for entitlement to service connection for bilateral hearing loss during a September 2016 decision review officer hearing at the RO.  The withdrawal was expressly confirmed by the appellant in the same month in writing.  As such, the issue of entitlement to service connection for bilateral hearing loss is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

With respect to the claims of service connection for an acquired psychiatric disorder and for obstructive sleep apnea, the appeal was perfected with filing a substantive appeal received in July 2009.  The provisions of 38 U.S.C.A § 7105(e) permitting initial review of new evidence by the Board do not apply in this case because the substantive appeal was filed before February 2, 2013.

Here, the Board received scientific literature on obstructive sleep apnea and PTSD among returning veterans.  This relevant medical evidence was added to the record after the latest supplemental statement of the case was issued in December 2016.  Neither the appellant nor his representative waived the appellant's right to have the AOJ review this new evidence.  Thus, the Board is returning the case to the AOJ for adjudication.  38 C.F.R. § 20.1304(c).  Moreover, in January 2017 the Veteran's representative contended that the Veteran's obstructive sleep apnea is "secondary and intertwined with severe PTSD."  Accordingly, the Board finds that an addendum to the April 2016 sleep examination by VA is necessary to opine on the relationship, if any, between the Veteran's obstructive sleep apnea and any acquired psychiatric disorder, to include PTSD.

With respect to the claim of service connection for hypertension, in January 2017 the Veteran's representative contended that the Veteran has hypertension that is "secondary and intertwined with severe PTSD" and that is "also a consequence of exposure to herbicide[ agents] in [the Republic of] Vietnam."  As the Board is remanding the issue of entitlement to service connection for an acquired psychiatric disorder, the matter of entitlement to service connection for hypertension must be remanded because the claims are intertwined.  The Board finds that an addendum to the April 2016 hypertension examination by VA is necessary to opine on the relationship, if any, between the Veteran's hypertension and any acquired psychiatric disorder, to include PTSD. 

Moreover, the Veteran is presumed to have been exposed to an herbicide agent during his active service.  In this regard, the record shows that he served in the Republic of Vietnam from April 1968 to May 1970, and there is no affirmative evidence in the record to establish that he was not exposed to an herbicide agent.  See 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Although hypertension is expressly listed as not subject to presumptive service connection under 38 C.F.R. § 3.309(a),  the U.S. Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, the appellant has submitted medical literature related to herbicide exposure, service in the Republic of Vietnam, and hypertension risk.  While this evidence is insufficient to determine whether the Veteran's hypertension is service connected, competent evidence of the Veteran's hypertension, coupled with his presumed exposure to an herbicide agent, does indicate a possible relationship such that VA should provide an opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006) (holding that if there is insufficient medical evidence to decide a service connection claim, then a medical examination is required if a possible connection between an in-service injury and a disability exists).  As such, the addendum to the April 2016 hypertension examination should also consider the Veteran's presumed exposure to an herbicide agent during service in the Republic of Vietnam.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from March 2016 to the present.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private testament records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that he may submit VA Forms 21-4142 to authorize any private medical provider to disclose and release to VA information on his treatment, and then request those medical records from the private medical providers.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, readjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD, considering the medical literature and the appellant's representative's statements submitted in January 2017. 

3.  After all development has been completed and returned from steps 1-2 above, request the VA examiner who conducted the April 2016 VA examination of the Veteran's obstructive sleep apnea to review the claims file.  If the April 2016 VA examiner is unavailable, then another appropriate VA clinician should be requested to review the claims file.  The clinician is asked to review the claims file to become familiar with the pertinent medical history.  If the clinician finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the clinician is to address the following:

 a.  Is any obstructive sleep apnea shown or treated at any time during the claim period (from July 2007 to the present) at least as likely as not (50 percent or greater probability) related to active service?

 b.  Is any obstructive sleep apnea shown or treated at any time during the claim period (from July 2007 to the present) at least as likely as not (50 percent or greater probability) caused by any acquired psychiatric disorder the Veteran has?

 c.  Has any obstructive sleep apnea shown or treated at any time during the claim period (from July 2007 to the present) at least as likely as not (50 percent or greater probability) been aggravated by any acquired psychiatric disorder the Veteran has?  If aggravation is found, provide baseline levels of the obstructive sleep apnea prior to aggravation.

Consider all lay and medical evidence, to include the medical literature and the Veteran's representative's statements submitted in January 2017.

Provide a comprehensive rationale for any opinions and conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  After all development has been completed and returned from steps 1-2 above, request the VA examiner who conducted the April 2016 VA examination of the Veteran's hypertension to review the claims file.  If the April 2016 VA examiner is unavailable, then another appropriate VA clinician should be requested to review the claims file.  The clinician is asked to review the claims file to become familiar with the pertinent medical history.  If the clinician finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the clinician is to address the following:

 a.  Is any hypertension shown or treated at any time during the claim period (from February 2011 to the present) at least as likely as not (50 percent or greater probability) related to active service, to include presumed exposure to herbicide agents therein?

 b.  Is any hypertension shown or treated at any time during the claim period (from February 2011 to the present) at least as likely as not (50 percent or greater probability) caused by any acquired psychiatric disorder the Veteran has?

 c.  Has any hypertension shown or treated at any time during the claim period (from February 2011 to the present) at least as likely as not (50 percent or greater probability) been aggravated by any acquired psychiatric disorder the Veteran has?  If aggravation is found, provide baseline levels of the hypertension prior to aggravation.

Consider all lay and medical evidence, to include the medical literature and the Veteran's representative's statements submitted in January 2017.

Provide a comprehensive rationale for any opinions and conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

5.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).


